 

Case

D a.enr alee
ng Som tenn Co Ss

0-10343-LSS Doc 3807 Filed 05/12/21 Pagel of3
oe Seolbe eydastencenen .

 

~) OUY™ WM AKA WAARA O& Dott Ss oak Yeu Wot Fie Qet
be Bn she os ae om

rSo BS. AS mot ke ohy

Om . Red

a Be Ase o ccd Lge: g ONO dirile nick See.
ce ht hep Kets Mes Varna Lo Usace not tadherg

Bord. WAI 4+ Rag

 

ve ok kN BER Lee ade J

-yeet Rope

  

TMrahao

Me is aa SS Od V Weg in Khe

| - Kes tn Sendo. Ae ar

    
    
   
 
   
   
  

)

 

wpe a

    

Thar k You 3

    
 
 

Case 20-10343-LSS Doc 3807 Filed 05/12/21 Page2of3

Ss
Oke Gone ane ,
no, na tonne bho ADD rece Ney Ces OA,
Aw AR eh |
Sr 2a rer Haeses Ye- Raat Birra: te x ‘ ay
Dun, ie Buss _ wel BE NHK Le

YS
Va sn

140 LOLS i
LdN¥VMn f
M4949
5:8 WY 21 AV i292

iO VAY 15
4N09 AD

 

 
Case 20-10343-LSS Doc 3807 Filed 05/12/21 Page3of3

 

M

sews HEH
pre SS

1 FP

TON

\OSb\ ad
RIKER? OOS

—_—
—_—
~~
—
—
—
—
—
—_—
—
—
—
—
—
—
—
—
—_
~
—
—
—
—
—
~
~—
—
~

 
